Citation Nr: 0017622	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  90-05 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana




THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of multiple joints.  

2.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARING ON APPEAL

The veteran and his friends



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to May 
1979.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 decision of the RO.  

In October 1990, the Board remanded the case for additional 
development.  The case was remanded again by letter in July 
1993.  

In October 1997, the Board denied three other issues which 
had been appealed by the veteran.  In addition, the Board 
reopened the previously denied claims of service connection 
for arthritis of multiple joints and a back disorder.  Those 
issues were remanded for de novo review by the RO.  

In March 2000, the Board requested and received an opinion of 
a medical specialist from the Veterans Health Administration 
(VHA).  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran currently is not shown to have arthritis of 
multiple joints which has been attributed to service.  

3.  The veteran is not shown to have a current low back 
disability that is causally related to an injury or other 
incident in service.  



CONCLUSIONS OF LAW

1.  The veteran does not have arthritis of multiple joints 
due to disease or injury which was incurred in or aggravated 
by service; nor is he shown to have arthritis of multiple 
joints that may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The veteran does not have a low back disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the veteran's 
claim, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If the disorder is a chronic disease, service connection may 
be granted if manifest to a degree of 10 percent within the 
presumptive period following service; the presumptive period 
for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  


Factual background

A careful review of the service medical records shows that, 
in January 1978, the veteran was seen following a fall when 
he sustained trauma to his back.  He initially complained of 
lumbosacral spine and left pelvic pain and tenderness.  An 
x-ray study was reportedly negative; the examiner's 
assessment was that of a soft-tissue injury.  An outpatient 
record dated in December 1978 notes that the veteran had 
injured his wrists in an auto accident three weeks 
previously, then reinjured them a few days prior to the 
clinic visit.  On examination of the wrists, range of motion 
was full, and the neurovascular supply was intact.  There was 
no edema or ecchymosis.  The examiner did note an apparent 
ganglion cyst on the dorsum of the right wrist.  Grip 
strength was reduced bilaterally.  The assessment was that of 
a fibrous tissue injury of the wrists.  The veteran underwent 
surgical excision of the ganglion cyst, and a temporary 
profile was assigned.  

On the separation examination report, the veteran noted a 
history of swollen or painful joints, painful or "trick" 
shoulder or elbow and recurrent back pain.  On examination, 
the only pertinent abnormal clinical findings reported were 
those of a 5 cm scar on the dorsum of the right wrist and 
obesity.  

A VA compensation examination was conducted in July 1979.  
The veteran denied any back pain or any problem with his back 
or using a back brace.  He claimed that he had pain in his 
wrists, shoulders, hips, knees and ankles, which was 
aggravated during service.  On examination, there were no 
abnormal clinical findings regarding the veteran's back, 
right wrist, hips, shoulders or right knee, although the 
veteran complained of pain in the right knee on squatting.  
There was a one-inch surgical scar on the ulnar side of the 
right hand.  The examiner's diagnoses included those of low 
back pain and degenerative joint disease (the examiner 
directed the reader's attention to the x-ray reports).  X-ray 
studies of the lumbar spine, right and left knees, right and 
left hips, right and left wrists and hands, and right and 
left shoulders were interpreted as normal.  

Also of record are copies of private medical records dated in 
October 1979, noting the veteran's reported history of 
rheumatoid arthritis of two to three months' duration.  He 
indicated that he had pain and stiffness in his hips, back, 
rib cage, wrists, hands and left shoulder, as well as some 
swelling in the hands and wrists.  He stated that he was 
diagnosed as having rheumatoid arthritis after his ganglion 
cyst was excised in service.  On examination, there was no 
evidence of trauma or injury to the veteran's head.  The 
examiner noted that there was no swelling, warmth or redness 
of any joint.  The listed impressions included that of 
arthritis of unknown etiology.  

The records of a private hospitalization in February 1980 
show that the veteran was admitted with a high fever, joint 
pains and vomiting from severe coughing episodes.  The 
examiner's impression was that of influenza, borderline 
diabetes and rheumatoid arthritis.  

A private physician wrote in May 1980 that he had seen the 
veteran twice for obesity, arthritis and an emotional 
problem.  

The summary of a VA hospitalization in November 1981 notes a 
history of rheumatoid arthritis which was diagnosed in March 
1979 and for which the veteran was then taking prescription 
anti-inflammatory medications.  The physician stated that 
there were no pertinent physical findings.  It was also noted 
that he had sustained a left knee injury two months earlier, 
resulting (in conjunction with the rheumatoid arthritis) in 
pain and stiffness at times. 

In December 1989, a private physician wrote that the veteran 
had had rheumatoid arthritis since 1978, and that it was 
growing worse, requiring more pain killers.  No medical 
records were provided.  

A VA outpatient record dated in September 1990 reflects the 
veteran's complaint that a right wrist ganglion was returning 
and that he could not use his right wrist.  No clinical 
findings regarding the wrist were recorded.  

A letter from a private physician dated in June 1991 
indicates that the veteran was receiving disability benefits 
from the Social Security Administration for arthritis, vision 
difficulties, ulcers and back injuries.  On examination, 
tandem walking, hopping and squatting were not possible.  
There was no gross anatomic deformity, inflammation, pain, 
swelling, stiffness, enlargement or effusion of any joint.  
X-ray studies of the lumbosacral spine showed minimal 
degenerative spurring of the lumbar spine and mild 
degenerative disc changes at L5-S1.  The examiner's 
impression was that of a history of arthritis of undetermined 
origin.  

In July 1991, the veteran underwent a VA rheumatology 
evaluation.  The examiner described in detail the veteran's 
history of orthopedic complaints as reported by him.  The 
examiner concluded that there was nothing in the veteran's 
history to suggest a typical form of rheumatoid arthritis; 
however, he noted that it was possible that the veteran might 
have had the palindromic form of rheumatoid arthritis.  He 
further commented that, if episodes of swollen, inflamed 
joints that migrate could be documented, with elevated 
sedimentation rates (with or without a positive rheumatoid 
factor), then a diagnosis of palindromic rheumatoid arthritis 
would be justified; however, if the presence of inflammatory 
migratory disease could not be substantiated, then that 
diagnosis would not be tenable.  The examiner also noted that 
the veteran did have some bursitis and tendinitis in the 
trochanteric area of the left hip; no etiology was provided.  
A follow-up evaluation by the same rheumatologist in December 
1991 reached the same conclusions.  

A November 1991 VA outpatient record noted the veteran's 
complaint of left hip pain.  No clinical findings were 
reported; however, an x-ray study of the left hip was 
interpreted as normal.  

Records of a Social Security Disability determination in 
November 1991 indicated that that agency considered the 
veteran disabled due to residuals of a ganglionectomy of the 
right wrist; head injury; arthritis of the back, shoulders 
and extremities; hearing loss; bowel disorder; ulcer disease; 
a fractured pelvis; deteriorating vision; and delayed stress 
syndrome.  

Private hospital records received in June 1992, but dated in 
February 1980, showed diagnoses including influenza and 
rheumatoid arthritis.  The veteran was admitted with high 
fever, joint pains and vomiting from severe coughing 
episodes.  An examination, however, was essentially normal.  

A personal hearing was conducted before a hearing officer at 
the RO in March 1992.  The veteran testified that his painful 
joints began in service and that he had continued to remain 
troubled by painful joints which would swell on occasion, 
noting that rheumatoid arthritis had been diagnosed in 1980.  
The veteran also recalled having had several back injuries in 
service that required hot and cold packs and muscle relaxants 
and resulted in a loss of standing height of two and a half 
inches and that his back was now affected by the progression 
of his arthritis.  

VA clinic records dated in June 1992 note follow-up for 
complaints of 14 years of right wrist pain.  The examiner 
indicated that an MRI and arthrogram of the wrist had been 
ordered but not completed.  On examination, however, there 
was no evidence on any past or present wrist pathology.  

A VA x-ray study of the veteran's right ankle in December 
1993 showed some calcification in the Achilles tendon and os 
calcis.  A bone scan that same month also showed an 
abnormality in the right heel consistent with an acute 
process.  

On a VA general medical examination in June 1994, the veteran 
complained that all his joints and tendons were painful and 
tender, particularly his back and ankles.  No pertinent 
abnormal clinical findings were reported.  

At a VA joints examination in July 1994, the veteran reported 
having migrating joint pain, involving his shoulders, elbows, 
wrists, hips, knees and ankles since 1978.  He stated that 
the pain was progressive, but not associated with any 
deformities.  He denied any catching, locking, or swelling in 
any joint, but complained of generalized stiffness.  He also 
denied any fever or chills associated with any joint flare-
ups.  On examination, the veteran complained of pain with all 
activity in his shoulder, low back, elbows, wrists and knees.  
After describing in detail the clinical findings regarding 
all the veteran's joints, the examiner's impression was that 
the veteran had multiple somatic complaints, with cerebral 
pain suspected.  X-ray studies of all the veteran's joints 
and a rheumatology evaluation were recommended.  The examiner 
concluded that the veteran's history and examination did not 
seem compatible with any inflammatory condition.  

Further VA general medical examinations were conducted in May 
and June 1995.  X-ray studies of the thoracic and lumbosacral 
spine showed findings suggestive of spondylitis.  Both of the 
examiners reached essentially identical conclusions, as 
stated by the June 1995 examiner:  "The [veteran] has an 
awful lot of symptoms and a paucity of objective findings to 
substantiate his complaints."  

In a subsequent VA examination, it was noted by the examiner 
that he was sure the veteran had an atypical rheumatoid 
arthritis and diffuse idiopathic skeletal hyperostosis 
(DISH).  He added that he really doubted that these disease 
entities were caused by work in service, but added that a 
rheumatologist would be better able to make this 
determination.  The VA examiner also added that it did not 
appear that there was any documentation that the veteran had 
any evidence of arthritis when he left service.  

In a December 1998 statement, N.R. Straniero, M.D., opined 
that the veteran was suffering from palindromic rheumatism.  

As noted hereinabove, in March 2000, the Board requested and 
received a medical expert opinion from a VHA specialist.  The 
VA rheumatologist reviewed the veteran's claims folder and 
opined that the veteran's likely diagnosis was that of back 
pain of soft tissue origin.  He noted that the veteran had 
had trauma to his back in service and complained of 
intermittent and recurrent low back pain thereafter.  Of 
particular note was the fact that, in March 1979, the veteran 
stated that he took Naprosyn for arthritis in his wrist and 
knees but did not mention the back.  He noted that the 
possibility of DISH had been raised, but pointed out that 
DISH uncomplicated by fractures was not a painful condition.  
The VA specialist also opined that the facts did not support 
a diagnosis of spondylitis.  He concluded that, although scar 
tissue formation could produce chronic or intermittent back 
complaints, there was no evidence in the medical record to 
support a progressive disabling back condition resulting from 
the fall in 1978.  

Regarding the issue of arthritis of multiple joints, the VHA 
expert noted that the term rheumatoid arthritis was 
repeatedly carried as a diagnosis in the medical record, but 
that he was unable to find any evidence of synovitis 
described on physical examination.  Similarly, he stated that 
he was unable to find any evidence of restricted motion of a 
peripheral joint, despite the multiple examinations.  He 
explained that rheumatoid arthritis was a progressive disease 
that often caused bone and ligament damage, erosions on x-ray 
studies and deformity.  The veteran, he noted, carried his 
intermittent joint pain complaints for 20 years without 
developing these stigmata of rheumatoid arthritis.  He 
concluded that it was very unlikely that this was the correct 
diagnosis.  Ultimately, the VHA specialist stated that he 
believed that it was reasonable to continue the name 
palindromic rheumatism until the veteran developed objective 
signs of joint inflammation or degenerative change in 
locations appropriate to his symptomatology.  Thus, it was 
concluded that, as the veteran did not have any evidence of 
polyarthritis, he did not have a service-connected 
polyarthritis.  


Analysis

Arthritis of multiple joints

The Board notes that the veteran identified joint complaints 
at the time of his separation examination and had a recorded 
history of rheumatoid arthritis of two to three months' 
duration in October 1979.  Similarly, a July 1979 VA examiner 
diagnosed degenerative joint disease.  Other private and VA 
medical evidence referred to a history of rheumatoid 
arthritis in service.  None of the medical evidence, however, 
included objective evidence of arthritis.  

The separation examination revealed no abnormalities, despite 
the veteran's complaints.  The July 1979 VA examination 
revealed no clinical abnormalities, and x-ray studies of all 
claimed joints were normal.  In addition, the October 1979 
private report was clearly based on the veteran's provided 
history, and there were no clinical abnormalities identified.  

In this regard, the Board finds the opinion of the VHA 
specialist very persuasive.  It was based on a thorough 
review of the veteran's medical history.  He noted that there 
was no evidence of bone and ligament damage, erosions on x-
ray studies or deformity as would be expected if rheumatoid 
arthritis was incurred 20 years earlier.  

Thus, the Board agrees with the VHA expert that, inasmuch as 
there is no clinical evidence of arthritis of multiple 
joints, the preponderance of the evidence is against the 
claim of service connection for arthritis of multiple joints.  


Back disorder

The Board is cognizant of the veteran's contention that he 
has had back pain since his fall in service.  As noted, 
however, at the July 1979 VA examination, the veteran denied 
any back pain or any problem with his back, and denied using 
a back brace.  Although he complained of back pain in the 
October 1979 private medical report, there were no clinical 
abnormalities present.  

There is no medical evidence attributing the veteran's 
current back complaints to a fall in service.  Indeed, the 
VHA expert specifically concluded that there was no evidence 
in the medical record to support a progressive disabling back 
condition resulting from the fall in 1978.  

In the absence of evidence contradicting the opinion of the 
VHA expert, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a low 
back disorder.  



ORDER

Service connection for arthritis of multiple joints is 
denied.  

Service connection for a low back disorder is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

